                                                                       Case 2:16-cv-00408-RFB-PAL Document 57 Filed 11/26/18 Page 1 of 3



                                                                 ARIEL E. STERN, ESQ.
                                                             1   Nevada Bar No. 8276
                                                                 VATANA LAY, ESQ.
                                                             2   Nevada Bar No. 12993
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: vatana.lay@akerman.com
                                                                 Attorneys for Plaintiff
                                                             7

                                                             8
                                                             9                               UNITED STATES DISTRICT COURT

                                                            10                                       DISTRICT OF NEVADA

                                                            11   BANK OF AMERICA, N.A.,
                                                                                                                      Case No. 2:16-cv-00408-RFB-PAL
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                Plaintiff,
                                                                 vs.
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                 SUNRISE RIDGE AKA SUNRISE RIDGE
                                                            14   MASTER HOA; SATICOY BAY, LLC SERIES                  MOTION TO REMOVE ATTORNEY
                                                                 6387  HAMILTON    GROVE;    NEVADA                   FROM ELECTRONIC SERVICE LIST
                                                            15   ASSOCIATION SERVICES, INC.,
                                                            16                              Defendants.
                                                                 SATICOY  BAY,          LLC   SERIES       6387
                                                            17   HAMILTON GROVE,
                                                            18                       Counterclaimant,
                                                            19   v.
                                                            20   BANK OF AMERICA, N.A.,
                                                            21                       Counterdefendant.
                                                            22            PLEASE TAKE NOTICE that Bank Of America, N.A hereby provides notice Matthew I
                                                            23   Knepper and Steven G. Shevorski., are no longer associated with the law firm of Akerman LLP
                                                            24

                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28

                                                                                                                  1
                                                                 47073696;1
                                                                     Case 2:16-cv-00408-RFB-PAL Document 57 Filed 11/26/18 Page 2 of 3



                                                                          Akerman LLP continues to serve as counsel for The Bank Of America, N.A in this
                                                             1
                                                                 action. All future correspondence, papers and future notices in this action should continue to be
                                                             2
                                                                 directed toAriel E. Stern, Esq., and Vatana Lay, Esq., receive all future notices.
                                                             3
                                                                          Respectfully submitted, this 26th day of November, 2018.
                                                             4

                                                             5

                                                             6                                                 AKERMAN LLP

                                                             7

                                                             8                                                 /s/ Vatana Lay
                                                                                                               ARIEL E. STERN, ESQ.
                                                             9                                                 Nevada Bar No. 8276
                                                                                                               VATANA LAY, ESQ.
                                                            10                                                 Nevada Bar No. 12993
                                                                                                               1635 Village Center Circle, Suite 200
                                                            11                                                 Las Vegas, NV 89134
                                                                                                               Attorneys for Plaintiff
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                                                       COURT APPROVAL
                                                            14

                                                            15            IT IS SO ORDERED.

                                                            16                  November 28, 2018
                                                                          Date:______________

                                                            17                                                          ___________________________________
                                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                    2
                                                                 47073696;1
                                                                     Case 2:16-cv-00408-RFB-PAL Document 57 Filed 11/26/18 Page 3 of 3



                                                                                                  CERTIFICATE OF SERVICE
                                                             1
                                                                          I HEREBY CERTIFY that on this 26th day of November, 2018, and pursuant to FRCP 5, I
                                                             2

                                                             3   served and deposited for mailing in the U.S. Mail a true and correct copy of the MOTION TO

                                                             4   REMOVE ATTORNEY FROM ELECTRONIC SERVICE LIST, postage prepaid and
                                                             5   addressed to:
                                                             6
                                                                     J. William Ebert, Esq.                              Michael F. Bohn, Esq.
                                                             7       Joseph P Garin, Esq.                                Adam R. Trippiedi, Esq..
                                                                     Megan H. Hummel, Esq.                               Law Office of Michael F. Bohn
                                                             8       Lipson Neilson P.C.                                 2260 Corporate Circle, Ste. 480
                                                                     9900 Covington Cross Dr., Ste. 120                  Henderson, NV 89074
                                                             9       Las Vegas, NV 89144
                                                                                                                         Attorney for Saticoy Bay Series 6387 Hamilton
                                                            10       Attorney for Sunrise Ridge Master Homeowners        Grove
                                                                     Association
                                                            11
                                                                     Brandon Wood, Esq.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                     Nevada Association Services, Inc.
                                                                     6625 South Valley View Blvd. Ste. 300
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                     Las Vegas, Nevada 89118
AKERMAN LLP




                                                            14       Attorney for Defendant Nevada Association
                                                                     Services, Inc.
                                                            15
                                                                                                                        /s/ Doug J. Layne
                                                            16                                                          An employee of AKERMAN LLP
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                    3
                                                                 47073696;1
